EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”), dated as of September 2, 2008
(“Effective Date”) by and between GlobalSCAPE, Inc., a Delaware corporation
(“Employer” or the “Company”), and James R. Morris (“Employee”).

 

R E C I T A L S:

 

WHEREAS, Employer desires to employ Employee as its President and Chief
Executive Officer;

 

WHEREAS, the Employer considers the maintenance of a sound management team,
including Employee, essential to protecting and enhancing its best interests and
those of its stockholders.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto agree as follows:

 

Section 1.              Employment.  Employer hereby employs Employee, and
Employee hereby accepts employment, upon the terms and subject to the terms and
conditions of this Agreement.  Unless otherwise consented to by Board of
Directors, Employee’s principal place of employment shall be at the Company’s
headquarters in San Antonio, Texas.

 

Section 2.              Duties.  During the Term (as defined below), Employee
shall be employed as President and Chief Executive Officer of Employer. 
Employee shall report to the Chairman of the Board of Directors of Employer. 
Employee agrees to diligently and honestly exercise his business judgment in the
discharge of the duties as are customary to this position as those duties are
determined from time to time by the Board of Directors of the Employer (the
“Board”) and to fully comply with all laws and regulations pertaining to the
performance of this Agreement, all ethical rules, Employer’s Code of Business
Conduct & Ethics for Members of the Board of Directors and Executive Officers as
well as any and all of policies, procedures and instructions of the Company
including, but not limited to, the provisions of Section 304 of the
Sarbanes-Oxley Act of 2002.  Employee agrees to devote his full work time and
best efforts to the performance of the duties as an employee of Employer;
provided, however, that Employee shall not be precluded from engaging in
non-profit activities (such as serving on the boards of trade and industry
associations, or religious, charitable or other community organizations), as
long as such activities do not unreasonably interfere with Employee’s duties and
responsibilities as President and Chief Executive Officer of Employer.  Employee
will not, during the Term, directly or indirectly, engage in any other business,
either as an employee, employer, consultant, principal, officer, director,
advisor, or in any other capacity, either with or without compensation, without
the prior written consent of the Employer.  Employee shall also comply with all
reasonable rules and regulations and policies now in effect or as subsequently
modified, governing the conduct of Employer’s employees, including policies
relating to insider trading and reporting obligations intended to comply with
the Securities Exchange Act of 1933.

 

--------------------------------------------------------------------------------


 

Section 3.              Term.  The term of employment of Employee hereunder
shall be two (2) years from the date hereof (the “Term”).  This Agreement may be
terminated prior to the end of the Term pursuant to Section 6 below.

 

Section 4.              Compensation and Benefits.  In consideration for the
services of Employee hereunder, Employer shall compensate Employee as follows:

 

(a)           Base Salary.  Until the termination of Employee’s employment
hereunder (but subject to any severance or other payment to which Employee may
be entitled pursuant to this Agreement or otherwise following termination of his
employment), Employer shall pay Employee a base salary of $200,000 annually (the
“Base Salary”), payable in accordance with the regular payroll practices of
Employer for executives, less such deductions or amounts as are required to be
deducted or withheld by applicable laws or regulations and less such other
deductions or amounts, if any, as are authorized in writing by Employee.  Such
Base Salary shall be reviewed at least annually by the Compensation Committee of
the Board (the “Committee”), and may be increased in the sole discretion of the
Committee, but not decreased (any increased amount thereupon being the Base
Salary hereunder).

 

(b)           Incentive Compensation.  For each fiscal year of the Company which
ends during the Term, beginning with the fiscal year ending December 31, 2009,
Employee shall be eligible to receive an annual cash bonus of up to 40% of the
Base Salary (the “Annual Bonus”), as recommended and approved by the Committee,
if the Company and Employee, as applicable, achieve the performance targets set
by the Committee and communicated to the Employee.  Incentive Compensation shall
be paid (i) in accordance with, and subject to those terms and conditions of,
the Company’s annual incentive compensation plan which are administrative or
which are required for compliance with Section 162(m) of the Internal Revenue
Code of 1986 (the “Code”); provided that nothing in the Company’s plan shall
apply adversely with respect to Employee to the extent inconsistent with the
express terms of this Agreement; and (ii) in no event later than the 15th day of
the third month following the end of the taxable year (of the Company or
Employee, whichever is later) in which the performance targets have been
achieved.   Employee shall be required to repay any after-tax portion of Annual
Bonus received in respect of any year in which there is an accounting
restatement due to the material noncompliance of the Company with any financial
reporting requirement under the securities laws as a result of misconduct.

 

(c)           Sign-On Bonus.  Within one week of execution and delivery of this
Agreement in lieu of an Annual Bonus for the fiscal year ending December 31,
2008, the Company shall pay Employee a one-time bonus of $50,000, less such
deductions or amounts as are required to be deducted or withheld by applicable
laws or regulations.

 

(d)           Stock Option Plan.  Employee shall be granted options to purchase
300,000 shares of common stock, par value $0.001 per share, of Employer (“Stock
Options”), under the GlobalSCAPE, Inc. 2000 Stock Option Plan (the “Plan”) and
pursuant to the terms of the Stock Option Agreement in substantially the form
used by Employer in connection with the grant of stock options to their officers
and executives, a copy of which is attached as Exhibit A hereto.  The per share
exercise price under the Stock Option shall equal the price established pursuant
to the Plan.

 

2

--------------------------------------------------------------------------------


 

(e)           Paid Time Off.  Employee shall be entitled to vacation and other
paid time off in accordance with Employer’s policies for officers and
executives, as they may be modified from time to time during Employee’s
employment hereunder, provided that Employee will have no less than fifteen (15)
days of paid vacation during each year of this Agreement, six (6) days of paid
sick leave, and three (3) days of personal leave during each one year term
accruing bi-weekly.  Additionally, Employer agrees that 10 days of paid vacation
shall be deemed accrued as of the Effective Date of this Agreement.  Vacation
and personal days shall be scheduled in advance and must be taken at such time
or times as approved by the Board.

 

(f)            Group Insurance and Other Benefits.  Employee shall be entitled
to receive the same benefits Employer makes generally available to their
officers and executives, including, without limitation, participation in
Employer’s group health, life and disability programs, and Employee’s
entitlement to and participation in such benefits programs shall be at the same
rates which are available to Employer’s other executives and officers. .

 

(g)           Savings Plans.  Employee shall be entitled to participate in
Employer’s 401(k) plan, or other retirement or savings plans as are made
available to Employer’s other executives and officers and on the same terms
which are available to Employer’s other executives and officers.

 

Section 5.              Expenses.  Employer will reimburse Employee for expenses
related to the performance of his duties in accordance with its reimbursement
policies for executives and officers in effect from time to time.

 

Section 6.              Defined Terms Relating to Termination.  The following
capitalized terms used in this Agreement shall have the meanings set forth in
this Section 6:

 

(a)           Change in Control.  For purposes of this Agreement, a “Change in
Control” shall be deemed to have occurred if (a) any “person” or “group” (as
such terms are used in Section 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended, (the “Exchange Act”)) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act as in effect on the date hereof,
except that a person shall be deemed to be the “beneficial owner” of all shares
that any such person has the right to acquire pursuant to any agreement or
arrangement or upon exercise of conversion rights, warrants, options or
otherwise, without regard to the sixty day period referred to in such Rule),
directly or indirectly, of securities representing 50% or more of the combined
voting power of Employer’s then outstanding securities; provided, however, that
if Thomas W. Brown and/or David Mann acquire, directly or indirectly, securities
representing 50% or more of the combined voting power of Employer’s then
outstanding securities it shall not be deemed a Change in Control, (b) any
person or group (other than Thomas W. Brown or David Mann or entities controlled
by either) shall make a tender offer or an exchange offer for 50% or more of the
combined voting power of Employer’s then outstanding securities, (c) at any time
during any period of two consecutive years (not including any period prior to
the execution of this Agreement), individuals who at the beginning of such
period constituted the board of directors of Employer and any new directors,
whose election by the board of directors of Employer or nomination for election
by Employer’s stockholders was approved by a vote of at least two-thirds (2/3)
of Employer’s directors then still in office who either were Employer’s
directors at the beginning of the period or whose election

 

3

--------------------------------------------------------------------------------


 

or nomination for election was previously so approved (“Current Directors”),
cease for any reason to constitute a majority thereof, (d) Employer shall
consolidate, merge or exchange securities with any other entity and the
stockholders of Employer immediately before the effective time of such
transaction do not beneficially own, immediately after the effective time of
such transaction, shares or other equity interests entitling such stockholders
to a majority of all votes (without consideration of the rights of any class of
stock or other equity interests entitled to elect directors by a separate class
vote) to which all stockholders of the corporation or owners of the equity
interests of any other entity issuing cash or securities in the consolidation,
merger or share exchange would be entitled for the purpose of electing directors
or where the Current Directors immediately after the effective time of the
consolidation, merger or share exchange would not constitute a majority of the
board of directors or similar governing body of the corporation or other entity
issuing cash or securities in the consolidation, merger or share exchange, or
(e) any person or group acquires all or substantially all of Employer’s assets.

 

Notwithstanding the foregoing, however, a Change in Control shall not be deemed
to occur merely by reason of (1) an acquisition of Employer’s securities by, or
any consolidation, merger or exchange of securities with, any entity that,
immediately prior to such acquisition, consolidation, merger or exchange of
securities, was a “subsidiary,” as such term is defined below.  For these
purposes, the term “subsidiary” means (i) any corporation, limited liability
company or other entity of which 80% of the capital stock or other equity
interests of such entity is owned, directly or indirectly, by Employer and
(ii) any unincorporated entity in respect of which Employer has, directly or
indirectly, an equivalent degree of ownership or (2) an acquisition of Company
securities by Thomas W. Brown or David Mann.

 

(b)           Disability.  For purposes hereof, “Disability” shall be deemed to
exist if Employee (A) meets the definition of either “totally disabled” or
“total disability” (or terms with like meaning) under the terms of the Company’s
long-term disability benefit program, and (B) is suffering from any medical or
mental condition that in the Board’s reasonable opinion would prevent him from
carrying out his normal duties. Any refusal to submit to a reasonable medical
examination by an independent physician to determine whether Employee is so
totally disabled shall be deemed to constitute conclusive evidence of his
disability. The determination of such physician made in writing to the Company
and to Employee shall be final and conclusive for all purposes of this
Agreement.  Termination by the Company or by Employee of his employment based on
“Disability” shall be deemed to have occurred if, within thirty (30) days after
written Notice of Termination (as hereinafter defined) is given, Employee shall
not have returned to the full-time performance of his duties.

 

(c)           Retirement.  Termination by the Company or Employee of his
employment based on “Retirement” shall mean termination in accordance with the
Company’s retirement policy, generally applicable to its salaried employees or
in accordance with any retirement arrangement established with Employee’s
consent.

 

(d)           Cause.  Termination by the Company of Employee’s employment for
“Cause” shall mean termination upon:

 

(i)            the continued failure by Employee to substantially perform his
duties with the Company (other than any such failure resulting from his
incapacity due to

 

4

--------------------------------------------------------------------------------


 

Disability or any such actual or anticipated failure resulting from termination
by Employee for Good Reason) after a written demand for substantial performance
is delivered to Employee by the Board, which demand specifically identifies the
manner in which the Board believes that Employee has not substantially performed
his duties;

 

(ii)           Employee engages in conduct which is demonstrably and materially
injurious to the Company or any of its affiliates, monetarily or otherwise;

 

(iii)          Employee commits fraud, bribery, embezzlement or other material
dishonesty with respect to the business of the Company or any of its affiliates,
or the Company discovers that Employee has committed any such act in the past
with respect to a previous employer;

 

(iv)          Employee is indicted for any felony or any criminal act involving
moral turpitude, or the Company discovers that Employee has been convicted of
any such act in the past;

 

(v)           Employee commits a breach of any of the covenants,
representations, terms or provisions of this Agreement;

 

(vi)          Employee violates any instructions or policies of the Company with
respect to the operation of its business or affairs; or

 

(vii)         Employee uses illegal drugs.

 

(e)           Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean, without Employee’s express written consent:

 

(i)            the material failure by the Company, without Employee’s consent,
to pay to Employee any portion of his current compensation within ten (10) days
of the date any such compensation payment is due; or

 

(ii)           Employer commits a material breach of any of the covenants,
representations, terms or provisions hereof, and such breach is not cured within
thirty (30) days after written notice thereof to the Company, which notice shall
identify in reasonable detail the nature of the breach and gives Company an
opportunity to respond, excluding, however, failure to pay salary within ten
(10) days as further provided in subsection (i) above;

 

(iii)          any material diminution of Employee’s title, function, duties,
authority or responsibilities (including reporting requirements); or

 

(iv)          a reduction in Employee’s salary as in effect on the date of this
Agreement or as may be increased from time to time; or

 

(v)           a material reduction in the benefits that are in effect from time
to time for Employee; or

 

5

--------------------------------------------------------------------------------


 

(vi)          a relocation of the Employee’s principal place of employment to a
location which is beyond a 50 mile radius from San Antonio, Texas.

 

Employee must provide notice to the Company within 90 days of the initial
existence of the condition giving rise to “Good Reason”.  Upon the receipt of
such notice, the Company shall have 30 days to remedy the condition giving rise
to “Good Reason”.

 

(f)            Notice of Termination.  Any purported termination of Employee’s
employment by the Company or by Employee shall be communicated by written notice
to the other party hereto in accordance with Section 15(a) hereof (“Notice of
Termination”).  Such Notice of Termination shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Employee’s employment under the provisions so indicated.

 

(g)           Date of Termination, Etc.  “Date of Termination” shall mean (i) if
Employee’s employment is terminated for Disability, thirty (30) days after
Notice of Termination is given (provided that Employee shall not have returned
to the full-time performance of his duties during such thirty (30) day period),
or (ii) if Employee’s employment is terminated for Cause or by Employee for Good
Reason or for any other reason (other than Disability), the date specified in
the Notice of Termination as the date on which it is reasonably anticipated that
no further services would be performed by Employee for the Company, as an
employee or independent contractor (which, in the case of a termination by
Employee for Good Reason, shall not be less than two (2) weeks nor more than two
(2) months from the date such Notice of Termination is given).

 

Section 7.              Compensation Upon Termination or During Disability.

 

(a)           Upon termination of Employee’s employment or during a period of
Disability, Employee shall be entitled to the following benefits:

 

(i)            During any period that Employee fails to perform his full-time
duties with the Company as a result of his Disability, Employee shall continue
to receive his Base Salary at the rate in effect at the commencement of any such
period, together with all compensation payable to Employee under the Company’s
disability plan or other plan during such period, until this Agreement is
terminated as a result of his Disability. Thereafter, Employee shall be provided
with disability benefits that shall be no less than the benefits that Employee
would have been entitled to pursuant to the Company’s long-term disability plan
as in effect immediately prior to a Change in Control.

 

(ii)           If Employee’s employment shall be terminated by the Company for
Cause or by Employee other than for Good Reason, Disability, death or
Retirement, the Company shall pay Employee his full Base Salary through the Date
of Termination at the rate in effect at the time Notice of Termination is given
unpaid and properly documented expense reimbursements incurred in accordance
with Employer’s policies prior to termination, and compensation for accrued, and
unused vacation as of the Date of Termination and any amounts to be paid to him
pursuant to the Company’s retirement

 

6

--------------------------------------------------------------------------------


 

and other benefits plans then in effect (“Accrued Amounts”), and the Company
shall have no further obligations to Employee under this Agreement.

 

(iii)          If Employee’s employment shall be terminated by the Company or by
Employee for Retirement or by reason of Employee’s death, Employee’s benefits
shall be determined in accordance with the Company’s retirement, benefit and
insurance programs then in effect.

 

(iv)          If Employee’s employment by the Company shall be terminated by the
Company other than for Cause and other than because of Employee’s death,
Disability or Retirement or by Employee for Good Reason then, effective as of
the Date of Termination, in lieu of any severance benefits which he otherwise
would be eligible to receive under the Company’s severance plan or policy as in
effect immediately prior to the Change in Control, Employee shall be entitled to
the benefits (“Severance Benefits”) provided below:

 

(A)          The Company shall pay Employee Accrued Amounts through the Date of
Termination at the rate in effect at the time the Notice of Termination is given
(excluding any severance benefits under the Company’s severance plan or policy);
and

 

(B)           The Company shall pay Employee, in addition to all Accrued
Amounts, (i) if prior to a Change in Control, Employee’s then current Base
Salary for the period commencing on the Date of Termination and ending upon the
earlier of (1) the last date of the Term, and (2) six (6) months after the Date
of Termination; and (ii) if after a Change in Control, Employee’s then current
Base Salary for a period commencing on the Date of Termination and ending one
(1) year after the Date of Termination.

 

(b)           Notwithstanding any other provision of this Agreement, if any
amount payable hereunder would, individually or together with any other amounts
paid or payable, constitute an “excess parachute payment,” within the meaning of
Section 280G of the Internal Revenue Code of 1986 and any applicable regulations
thereunder (the “Code”) which would require the payment by Employee of the
excise tax imposed by Section 4999 of the Code or any interest or penalty (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then he shall be entitled to
receive an additional payment (the “Gross-Up Payment”) in an amount such that
after the payment by Employee of all taxes (including any interest or penalties
imposed with respect to such taxes) including, without limitation, any income
taxes (and any interest and penalties with respect thereto) and the Excise Tax
imposed upon the Gross-Up Payment, Employee shall retain an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the total payments to be
received by Employee pursuant to this Agreement.  The determination of whether
the Gross-Up Payment shall be paid shall be made by a nationally recognized
accounting firm selected by Employee and such determination shall be binding
upon him and the Company for purposes of this Agreement.  The costs and expenses
of such accounting firm shall be paid by the Company.

 

7

--------------------------------------------------------------------------------


 

(c)           Except as specifically provided in this Section 7, Employee shall
not be required to mitigate the amount of any payment provided for in this
Section 7 by seeking other employment or otherwise, nor shall the amount of any
payment or benefit provided for in this Section 7 be reduced by any compensation
earned by him as the result of employment by another employer or by retirement
benefits after the Date of Termination, or otherwise.

 

(d)           In the event that any payments under this Section 7 or elsewhere
in this Agreement are determined to be subject to Section 409A of the Code, and
Employee is a “specified employee” as defined in Section 409A(a)(2)(B)(i) of the
Code and Treasury Regulation §1.409A-1(i), no such payments shall be made prior
to the date that is six (6) months following the Date of Termination.

 

(e)           (i)  Employee acknowledges and agrees that (A) Employee is solely
responsible for all obligations arising as a result of the tax consequences
associated with payments under this Agreement including, without limitation, any
taxes, interest or penalties associated with Section 409A of the Code,
(B) Employee is not relying upon any written or oral statement or representation
the Company, any of its Affiliates, or any of their respective employees,
directors, officers, attorneys or agents (collectively, the “Company Parties”)
regarding the tax effects associated with the execution of the this Agreement
and the payment under this Agreement, and (C) in deciding to enter into this
Agreement, Employee is relying on his or her own judgment and the judgment of
the professionals of his or her choice with whom Employee has consulted. 
Employee hereby releases, acquits and forever discharges the Company Parties
from all actions, causes of actions, suits, debts, obligations, liabilities,
claims, damages, losses, costs and expenses of any nature whatsoever, known or
unknown, on account of, arising out of, or in any way related to the tax effects
associated with the execution of this Agreement and any payment under the
Agreement.

 

(ii)           Employee must execute a full release of all claims within 60 days
following termination of employment in order to be eligible for Severance
Benefits.  Without limiting the remedies available to the Company for breach by
Employee of Section 8, Section 9, Section 10, , Section 11, or Section 12, if
Employee violates the provisions of such Sections after the termination of
Employee’s employment with the Company in a manner reasonably determined by the
Board to be injurious to the Company or any of its affiliates, then Employee
will forfeit the right to any payments under this Section 7 which are unpaid at
the time such violation occurs.

 

Section 8.              Inventions; Assignment.

 

(a)           Inventions Defined.  All rights to discoveries, inventions,
improvements, designs and innovations (including all data and records pertaining
thereto) that relate to the business of Employer, including its Affiliates (as
defined below), whether or not able to be patented, copyrighted or reduced to
writing, that Employee may discover, invent or originate during the term of his
employment hereunder, and for a period of six months thereafter, either alone or
with others and whether or not during working hours or by the use of the
facilities of Employer (“Inventions”), shall be the exclusive property of
Employer.  Employee shall promptly disclose all Inventions to Employer, shall
execute at the request of Employer any assignments or other documents Employer
may reasonably deem necessary to protect or perfect its rights therein, and

 

8

--------------------------------------------------------------------------------


 

shall assist Employer, at Employer’s expense, in obtaining, defending and
enforcing Employer’s rights therein.  Employee hereby appoints Employer as his
attorney in fact to execute on his behalf any assignments or other documents
deemed necessary by Employer to protect or perfect its rights to any Inventions.

 

(b)           Covenant to Assign and Cooperate.  Without limiting the generality
of the foregoing, Employee shall assign and transfer to Employer the worldwide
right, title and interest of Employee in the Inventions.  Employee agrees that
Employer may apply for and receive patent rights (including Letters Patent in
the United States) for the Inventions in Employer’s name in such countries as
may be determined solely by Employer.  Employee shall provide to Employer all
facts known to Employee and reasonably requested by Employer relating to the
Inventions, and shall cooperate with Employer’s reasonable requests in
connection with vesting title to the Inventions and related patents exclusively
in Employer and in connection with obtaining, maintaining and protecting
Employer’s exclusive patent rights in the Inventions.

 

(c)           Successors and Assigns.  Employee’s obligations under this
Section 8 shall inure to the benefit of Employer, its Affiliates (as defined
below) and their respective successors and assigns and shall survive the
expiration of the term of this Agreement for such time as may be necessary to
protect the proprietary rights of Employer and its affiliates in the
Inventions.  When used herein, “Affiliate” shall mean an entity which, directly
or indirectly, alone or together with others, controls, is controlled by or is
under common control with, Employer.

 

Section 9.              Confidential Information.

 

(a)           Acknowledgment of Proprietary Interest.  Employee acknowledges the
proprietary interest of Employer and its Affiliates in all Confidential
Information (as defined below).  Employee agrees that all Confidential
Information learned by Employee during his employment with Employer or
otherwise, whether developed by Employee alone or in conjunction with others or
otherwise, is and shall remain the exclusive property of Employer.  Employee
further acknowledges and agrees that his disclosure of any Confidential
Information will result in irreparable injury and damage to Employer.

 

(b)           Confidential Information Defined.  “Confidential Information”
means all trade secrets, copyrightable works, confidential or proprietary
information of Employer or its Affiliates, including without limitation,
(i) information derived from reports, investigations, experiments, research and
work in progress, (ii) methods of operation, (iii) market data, (iv) proprietary
computer programs and codes, (v) drawings, designs, plans and proposals,
(vi) marketing and sales programs, (vii) the identities of clients or customers,
(viii) historical financial information and financial projections, (ix) pricing
formulae and policies, (x) all other concepts, ideas, materials and information
prepared or performed for or by Employer and (xi) all information related to the
business, services, products, purchases or sales of Employer or any of its
customers, other than (A) information that is publicly available, and
(B) information that becomes available to Employee after the termination of his
employment with Employer from a third party source not bound by a
confidentiality agreement with Employer with respect to such information.

 

9

--------------------------------------------------------------------------------


 

(c)           Covenant Not To Divulge Confidential Information.  Employer is
entitled to prevent the disclosure of Confidential Information.  As a portion of
the consideration for the employment of Employee and for the compensation being
paid to Employee by Employer, Employee agrees at all times during the term of
his employment hereunder and thereafter to hold in strict confidence and not to
disclose to any person, firm or corporation, other than to persons engaged by
Employer to further the business of Employer or as necessary to perform
Employee’s duties as an employee of Employer and for the sole benefit of
Employer or its Affiliates, and not to use except in the pursuit of the business
of Employer, the Confidential Information, without the prior written consent of
Employer.

 

(d)           Return of Materials at Termination.  In the event of any
termination or cessation of his employment with Employer for any reason,
Employee shall promptly deliver to Employer all documents, data and other
information derived from or otherwise pertaining to Confidential Information. 
Employee shall not take or retain any documents or other information, or any
reproduction or excerpt thereof, containing any Confidential Information.

 

Section 10.            Non-Solicitation.

 

(a)           Solicitation of Employees.  During Employee’s employment with
Employer and for a period of twelve (12) months after termination of such
employment at any time and for any reason (the “Restriction Period”), and
regardless of whether any payments are made to Employee under this Agreement as
a result of such termination, Employee shall not solicit, participate in or
promote the solicitation of any person who was employed by Employer or any of
its Affiliates at the time of Employee’s termination of employment with Employer
to leave the employ of Employer or any of its affiliates, or, on behalf of
himself or any other person, hire, employ or engage any such person; provided,
however, that Employee or an entity for which Employee works shall not be
precluded from generally advertising for employees or from hiring any employees
who have not been solicited by Employee, directly or indirectly, in violation of
this Section 10(b).

 

(b)           Solicitation of Clients, Customers, Etc.  During the Restriction
Period, and regardless of whether any payments are made to Employee under this
Agreement as a result of termination of his Employment, Employee shall not,
directly or indirectly, solicit any person who, at the time of termination of
Employee’s employment with Employer, was a client, customer, vendor, consultant
or agent of Employer or its Affiliates and with whom Employee had contact on
behalf of Employer during such period, to discontinue business, in whole or in
part, with Employer or its Affiliates; provided, however, that the foregoing
shall not prohibit Employee from soliciting such clients, customers, vendors,
consultants or agents to do business with any entity or person as long as such
solicitation does not include an express or implied solicitation to discontinue
business, in whole or in part, with Employer or its Affiliates.

 

Section 11.            Non-Compete.

 

(a)           Competition During Employment.  Employee agrees that during the
term of his employment with Employer, he will not, directly or indirectly,
compete with Employer or its Affiliates in any way, and that he will not act as
an officer, director, employee, consultant, shareholder, partner, equity owner,
lender, guarantor or agent of any entity which is engaged in

 

10

--------------------------------------------------------------------------------


 

any business in competition with, the businesses in which Employer and its
Affiliates are engaged as of the date hereof or in which Employer or its
Affiliates become engaged during the term of his employment; provided, however,
that this Section 11(a) shall not prohibit Employee or any of his Affiliates
from: (i) purchasing or holding an aggregate equity interest of up to 1%, so
long as Employee and his Affiliates combined do not purchase or hold an
aggregate equity interest of more than 5%, in any business in competition with
Employer and its Affiliates.  Furthermore, Employee agrees that during the term
of his employment, he will undertake no planning for the organization of any
business activity competitive with the work he performs as an employee of
Employer and Employee will not combine or conspire with any other employees of
Employer and its Affiliates for the purpose of the organization of any such
competitive business activity.

 

(b)           Competition Following Employment.  In order to protect Employer
against the unauthorized use or the disclosure of any Confidential Information
of Employer and its Affiliates presently known or hereafter obtained by Employee
during his employment under this Agreement, Employee agrees that for a period of
twelve (12) months after the termination or cessation of his employment with
Employer at any time and for any reason, and regardless of whether any payments
are made to Employee under this Agreement as a result of such termination (but
subject to the provisions of Section 12 hereof), Employee shall not, directly or
indirectly, for himself or on behalf of any other corporation, person, firm,
partnership, association, or any other entity (whether as an individual, agent,
servant, employee, employer, officer, director, shareholder, investor,
principal, consultant or in any other capacity), engage or participate in any
business which engages in competition with the businesses being conducted by
Employer or any of its Affiliates during the Term anywhere in any state in the
United States or in any foreign country where Employer or any of its Affiliates
distributes software or performs services related to the distribution of
software, or any other business in which Employer or any of its Affiliates was
actively engaged at the time of termination of Employee’s employment with
Employer; provided, however, that this provision shall not prohibit Employee or
any of his Affiliates from (i) purchasing or holding an aggregate equity
interest of up to 1%, so long as Employee and his Affiliates combined do not
purchase or hold an aggregate equity interest of more than 5%, in any business
in competition with Employer, or (ii) serving as an officer, employee or
consultant to any entity or business which operates through multiple Affiliates
or business divisions, as long as Employee is serving as an officer, employee or
consultant to an Affiliate or business division which is not engaged in
competition with Employer or any of its Affiliates.

 

Section 12.            Non-Disparagement. During Employee’s employment with
Employer and thereafter, Employee agrees not to make any statement or take any
action which disparages, defames, or places in a negative light Employer,
Affiliates, or its or their reputation, goodwill, commercial interests or past
and present officers, directors and employees.

 

Section 13.            Effect of Termination; Actions Upon Termination.  The
Company shall pay Employee when due any and all previously earned, but as yet
unpaid, salary and reimbursement of business expenses submitted in accordance
with the Company’s policy as in effect. The provisions of Section 10 and
Section 11 shall terminate and be of no further force and effect in the event
(i) Employee’s employment is terminated by Employer without Cause or by Employee
for Good Reason, and (ii) Employer fails to timely pay Employee the Severance

 

11

--------------------------------------------------------------------------------


 

Benefits and/or any other amounts due pursuant to Section 7.  Upon termination
of employment hereunder, Employee shall immediately resign as an officer and/or
director of Company and of any Affiliates, including any joint ventures.

 

Section 14.            Arbitration.  Without limiting either party’s right to
seek equitable remedies under Section 15(c) below or otherwise, Employer and
Employee agree that any dispute or controversy arising under or in connection
with this Agreement shall be settled by arbitration.  Arbitration under this
Agreement shall be governed by the Federal Arbitration Act and proceed in San
Antonio, Texas, in accordance with the rules of the American Arbitration
Association (“AAA”).  Arbitration will be conducted before a panel of three
neutral arbitrators selected from an AAA list of proposed arbitrators with
business law experience.  Either party may take any legal action needed to
protect any right pending completion of the arbitration.  The arbitrator will
determine whether an issue is arbitrable and will give effect to applicable
statutes of limitation.  The arbitrator has the discretion to decide, upon
documents only or with a hearing, any motion to dismiss for failure to state a
claim or any motion for summary judgment.  Discovery shall be governed by the
Federal Rules of Civil Procedure and the Federal Rules of Evidence.  All
information developed by the arbitration or litigation shall be held in
confidence subject to such protective orders, as the arbitrator deems useful to
ensure complete confidentiality. The decision of the arbitrator shall be final
and binding on all parties to this Agreement (and any third party beneficiaries
of this Agreement), and judgment thereon may be entered in any court having
jurisdiction over the parties.  All costs of the arbitration proceeding or
litigation to enforce the arbitration award shall be paid by the party against
whom the arbitrator decides.  The arbitrator shall have no right to award
punitive, consequential, exemplary or analogous damages.

 

Section 15.            General.

 

(a)           Notices.  All notices and other communications hereunder shall be
in writing or by written telecommunication, and shall be deemed to have been
duly given if delivered personally or if mailed by certified mail, return
receipt requested or by written telecommunication, to the relevant address set
forth below, or to such other address as the recipient of such notice or
communication shall have specified to the other party in accordance with this
Section 15(a):

 

If to Employer, to:

 

GlobalSCAPE, Inc.

4500 Lockhill Selma Road, Suite 150

San Antonio, Texas  78249

Attention:  Chairman of the Board

 

with copy to:

 

Jackson Walker L.L.P.

112 E. Pecan Street, Suite 2400

San Antonio, Texas 78205

Attention:  Steven R. Jacobs

 

12

--------------------------------------------------------------------------------


 

If to Employee, to Employee’s last known address appearing on Employer’s
records.

 

(b)           Withholding.  All payments required to be made to Employee by
Employer under this Agreement shall be subject to the withholding of such
amounts, if any, relating to federal, state and local taxes as may be required
by law.

 

(c)           Equitable Remedies.  Each of the parties hereto acknowledges and
agrees that upon any breach by Employee of his obligations under any of
Section 8, Section 9, Section 10, Section 11, or Section 12 Employer shall
suffer immediate, substantial and irreparable injury and shall have no adequate
remedy at law.  Accordingly, in event of such breach, Employer shall be
entitled, in addition other remedies and without showing actual damages, to
specific performance and other appropriate injunctive and equitable relief.

 

(d)           Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable, such provision shall be fully severable, and
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision never comprised a part hereof, and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its
severance.  Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision as similar in its terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

 

(e)           Waivers.  No delay or omission by either party in exercising any
right, power or privilege hereunder shall impair such right, power or privilege,
nor shall any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege.

 

(f)            Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

 

(g)           Captions.  The captions in this Agreement are for convenience of
reference only and shall not limit or otherwise affect any of the terms or
provisions hereof.

 

(h)           Interpretation of Agreement.  This Agreement shall be construed
according to its fair meaning and not for or against either party.  Use of the
words “herein,” “hereof,” “hereto,” “hereunder” and the like in this Agreement
refer to this Agreement only as a whole and not to any particular section or
subsection of this Agreement, unless otherwise noted.  The masculine gender
shall be deemed to denote the feminine or neuter genders, the singular to denote
the plural, and the plural to denote the singular, where the context so permits.

 

(i)            Binding Agreement; Assignment.  This Agreement shall be binding
upon and inure to the benefit of the parties and shall be enforceable by the
heirs, legal representatives, personal representatives and permitted assigns of
Employee and the successors and assigns of Employer.  The Affiliates of Employer
shall be considered third party beneficiaries of this Agreement with respect to
any services provided by Employee to them and in connection with Employee’s
covenants in Section 8, Section 9, Section 10, Section 11, and Section 12 hereof
to

 

13

--------------------------------------------------------------------------------


 

the extent such covenants apply with respect to such Affiliates.  Employer may
assign this Agreement to a successor entity through a merger, consolidation or
sale of all or substantially all of the assets; provided that in the event of
any such assignment, Employer shall remain liable for all of its obligations
hereunder and shall be liable for all obligations of all such assignees
hereunder.  If Employee dies while any amounts would still be payable to him
hereunder, such amounts shall be paid to Employee’s estate.  This Agreement is
not otherwise assignable by Employee.

 

(j)            Entire Agreement.  This Agreement contains the entire
understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements and understandings relating to such subject
matter, and may not be amended except by a written instrument hereafter signed
by each of the parties hereto.

 

(k)           Governing Law.  This Agreement and the performance hereof shall be
construed and governed in accordance with the laws of the State of Texas,
without regard to its choice of law principles.

 

(l)            Employee Representations.  Employee represents and certifies to
Employer that he: (i) has received a copy of this Agreement for review and study
and has had ample time to review it before signing; (ii) has read this Agreement
carefully; (iii) has been given a fair opportunity to discuss and negotiate the
terms of this Agreement; (iv) understands its provisions; (v) has had the
opportunity to consult his attorney; and (vi) enters into this Agreement
knowingly and voluntarily.  Employee also represents that he will not make any
unauthorized use of any Confidential Information or intellectual property of any
third party in the performance of his duties under this Agreement and that
Employee is under no obligation to any prior employer or other entity that would
preclude or interfere with the full and good faith performance of Employee’s
obligations hereunder.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

14

--------------------------------------------------------------------------------


 

EXECUTED as of the date first above written.

 

 

 

 

 

 

 

 

 

GLOBALSCAPE, INC.

 

 

 

 

 

 

 

By:

/s/ Thomas W. Brown

 

Name:

Thomas W. Brown

 

Title:

Chairman

 

 

 

 

 

 

 

/s/ James R. Morris

 

James R. Morris

 

 

15

--------------------------------------------------------------------------------